Citation Nr: 1417842	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a depressive disorder, an anxiety disorder, and/or gender identity disorder (GID).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the October 2006 rating decision, the RO denied service connection for GID.  In the May 2009 rating decision, the RO denied service connection for PTSD.

In August 2012, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

This case was previously brought before the Board in October 2012 and September 2013 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives for the PTSD claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD was not incurred in, or aggravated by, active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection is warranted for PTSD, in part due to military sexual trauma.  For the reasons that follow, the Board finds that service connection is not warranted.

On a January 1971 enlistment examination no mental health defects were noted.  In November 1971 the Veteran requested to be discharged from service due to his homosexual tendencies.  At his separation examination there were no physical or mental defects noted.  The Veteran also denied health disorders on his Report of Medical History.

In a June 2006 statement the Veteran reported that while in service he was questioned by the Office of Special Investigations for hours and forced into a signed confession.  

The Veteran was afforded a VA examination in September 2006.  The Veteran reported mental and verbal abuse by fellow servicemembers.  The Veteran was diagnosed with GID which began in childhood.  In a June 2008 record the Veteran was diagnosed with depressive disorder, NOS.

At a September 2010 VA examination the Veteran was diagnosed with GID.  The Veteran reported being harassed in service and being labeled a homosexual and sexual deviant.  The Veteran also reported being forced into signing discharge papers stating that he engaged in homosexual activities.  The examiner also noted the Veteran did not have severe psychiatric problems until after Hurricane Katrina in 2005 and moving to San Antonio in 2006.  

At the August 2012 Board hearing the Veteran testified to being harassed while in service.  The Veteran reported it to a superior, but no action was taken.  The Veteran also testified to being interrogated by other servicemembers regarding sexual orientation and practices.  The Veteran also testified that treatment providers have linked his current stress to Hurricane Katrina, but that it began in service.

In March 2013 the September 2010 VA examiner offered an addendum opinion.  He stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the service treatment records revealed no evidence of a psychiatric disorder.  

The Veteran was afforded a VA examination in January 2014.  The Veteran previously reported that two soldiers "tried to force themselves on him," but the Veteran was "able to push them away."  The Veteran was not raped or sexually traumatized.  During the present evaluation, the Veteran stated, "I have the memory of being interrogated like I had done something wrong" (referring to being discharge from the Air Force). 

The examiner determined that the Veteran did not meet the DSM-IV diagnostic criteria for a PTSD diagnosis.  The examiner's rationale was that although the Veteran had distressing recollections of his experiences in the military, he did not report a persistent avoidance of stimuli or persistent symptoms of increased arousal associated with experiences in the military.  

The Board finds that there is no competent evidence showing that the Veteran currently, or since his appeal was filed, has been diagnosed with PTSD for which service connection is warranted.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contentions and August 2012 testimony that his disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he has been diagnosed with PTSD for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of this claim, and the preponderance of the evidence is against the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

REMAND

The December 2013 VA examiner offered an opinion that the Veteran's GID clearly and unmistakable preexisted service, but was not aggravated beyond its natural progression.  However, the examiner did not offer a rationale for this conclusion.  An addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the December 2013 VA examiner offer an addendum opinion regarding the Veteran's acquired psychiatric disorder, to include GID.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should then answer the following questions:

a)  Whether there is clear and unmistakable (obvious or manifest) evidence that any psychiatric disorder, to include GID existed prior to service; and if so, 

b)  Whether there is clear and unmistakable evidence that shows the condition was NOT permanently aggravated in service beyond the natural progression of the disorder.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  

2.  Ensure the opinion is responsive to this determinative issue.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


